Citation Nr: 1420801	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Competency to manage disability compensation funds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964. 

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that found the Veteran incompetent to handle dispersed VA funds.  The RO appointed L.A.R. as the Veteran's fiduciary. 

The record before the Board consists of paper claims files and electronic files. 


FINDING OF FACT

Clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, has been submitted. 


CONCLUSION OF LAW

The Veteran is not competent to receive direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "claimant" as used here applies to claimants for benefits under chapter 51 of title 38 of the U.S. Code.  VA's duty to notify and assist provisions do not apply to competency determinations, because a claimant seeking to restore competency is not seeking a chapter 51 benefit, but, rather, is seeking a decision regarding how her/his VA benefit will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, the regulations governing incompetency determinations provide some due process requirements.  38 C.F.R. § 3.353(e).  All required procedures have been followed in this case.  The Veteran was properly notified of the proposed incompetency determination in a February 2008 letter and he was offered the opportunity for a hearing on the matter.  The decision on appeal was properly issued in November 2008.

Competency 

The Veteran contends that he is competent to manage his VA funds without limitation. 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2013).  "Rating agencies" have the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56 (2013) (regulating direct payments and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

The Veteran was deemed incompetent by the RO based on December 2007-dated reports from a VA staff physician.  The physician noted an inability to attend to basic hygiene, inability to manage his prescription medication, and chronically poor insight and judgment.  The Veteran's primary Axis I diagnosis was major depressive disorder.  VA rating decisions reflect that he is 100 percent disabled due to a large incisional abdominal hernia, peritonitis, and colostomy.  

A February 2008 mental health note suggests that the Veteran was aware that he needed to move away from family members who were essentially using his VA funds for themselves while not providing him with suitable living quarters.  The RO appointed a fiduciary in or around April 2008.  The Veteran moved into an assisted living facility. 

In his February 2009 notice of disagreement, in his own hand-writing, the Veteran stated, "I'm capable of handling my own money." 

An October 2009 VA mental health note sums-up the current disagreement as to the Veteran's ability to manage his funds.  The report notes that he complained that his current designated payee-fiduciary allows only $250 per week for sundry items such as clothes, bingo, soda, and scratch-off lottery tickets.  He desired more than $250 per month for these things.

An October 2009 VA mental disorders compensation examination report reflects that the Veteran was living in an assisted living facility and was doing well.  The examiner noted that because the Veteran's funds were managed by a fiduciary, it was difficult to assess how the Veteran would fare on his own.  The examiner recommended further neuropsychological evaluation.

A December 2009 VA mental disorders compensation examination report reflects that the Veteran received about $4,000 per month in Social Security Administration and VA compensation.  From that was taken room and board expense of $1,600 per month.  His conservator allowed him $250 per month for spending money.  Staff members reported that the Veteran was vulnerable to exploitation by his children.  The Veteran reported that he would like his sister or brother to help manage his money, but not his children, who apparently misused his funds when he was living with them.  The examiner found mild cognitive difficulties, but good awareness as to his funds.  The examiner noted the prior history of inability to manage his funds and concluded that the Veteran continued to be at risk.  The examiner deemed the Veteran to be unable to manage his VA funds in his own best interest.  The examiner recommended the appointment of a preferred family member as fiduciary.  

In October 2010, the Veteran testified before the undersigned at a video-conference hearing that he was in an assisted living facility and liked it there.  He testified that he was receiving mental health treatment and that the psychiatrist had told him that he had greatly improved.  He reiterated disagreement with his fiduciary on the amount of his monthly allowance.  She/he limited this to $250 per month, the Veteran testified.

In February 2011, the Board remanded the case for an examination to determine the appropriateness of continuing his incompetency status.

In the Summary of Recommendations and Actions found on page 6 of a March 2011 Field Examiner's report, the Field Examiner stated the following:  "This FE feels this Veteran is still in need of a federal fiduciary.  It is this FE's opinion that the Veteran would spend or give away all the funds that have been conserved to date along with his monthly benefit if he had control of his funds."   Earlier in the report, the examiner pointed out that the Veteran "has a history of severe gambling and has been the subject of exploitation by his adult children."

An April 2011 VA mental disorders examination report reflects that the clinical psychologist found that the Veteran displayed continuing difficulty managing his funds in his own best interest.  The clinical psychologist recommended that a finding of incompetency continue.  He gave the following conclusion:  "it is the opinion of this examiner with the supportive documents from his current fiduciary and recent field examination report that this Veteran does appear to continue to have problems managing his VA funds in his own best interest.  It is recommended by the undersigned that the fiduciary support should be maintained for this Veteran at this time."  

In April 2011, a VA psychiatrist, apparently a treating psychiatrist, offered an Axis I diagnosis of depression, not otherwise specified, noted that the Veteran had not consumed alcohol for 10 years, and noted satisfactory mental status in a number of areas.  The report contains no opinion regarding incompetency.  

A May 2011 VA mental health report notes that the Veteran had no delusions, hallucinations, illusions, anxiety/panic attacks, or any other troubling thoughts.  He was 100 percent compliant with his medications.  His daily activity routine was going to Subway(r) and Walmart(r) and then to a gas station to buy lotto tickets.  The healthcare giver noted that the Veteran called him/her everyday just to talk and that he is doing well.  The Veteran reported that he was trying to drink healthier fluids, that is, more juice drinks and less soda, which formerly would not have been a concern for him.  The report contains no opinion regarding incompetency.

There is a presumption in favor of competency.  As noted above, unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Here, the medical evidence shows that the Veteran is still in need of a fiduciary to handle his funds.  The opinion from the VA staff psychologist on the December 2007 VA examination report supported the finding that the Veteran was incompetent to handle his funds.  All subsequent medical opinions on the topic of incompetency also support a finding that the Veteran is still in need of a fiduciary.  This includes opinions from the December 2009 examiner, the March 2011 Field Examiner, and the April 2011 VA clinical psychologist. 

Reasonable doubt does not arise in this case because no VA health professional has indicated that it would be in the Veteran's interest to manage his VA benefits.  Therefore, it has been shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Therefore, the Board concludes that the Veteran is not competent to manage his own financial affairs, including the disbursement of funds, without limitation.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Restoration of competency status for VA benefits purposes is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


